DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
Upon entering amendment, claims 31-34 have been canceled, claims 35-53 have been newly added. Claims 35-53 remain pending.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 	
Applicant argues that “Baarman shows that power is available to control the secondary coil 526b since the controller 542 controls the secondary coil 526b by operating the switch 546b”. The examiner respectfully disagrees, because claims 35 and 42 recite “while no power is available to control the secondary coil…” Because Baarman’s switch 546b is in parallel to the secondary coil, and the control system is controlling the structural element of the switch 546b and not the secondary coil 526b itself, Baarman teaches the broad language of “while no power is available to control the secondary coil.” There is no language in claims 35 and 42 to provide any guidance as to what is meant by “to control the secondary coil”. Since Baarman does not teach there is available power to directly control the secondary coil 526b itself as claimed and instead teaches a different component (i.e. switch 546b is controlled), Baarman still reads on the breadth of the current claim language. Additionally, the language of “while no power is 
As currently presented, the claims need substantial work to ensure compact prosecution. The applicant is encouraged to recite actual method steps that include 1) “no power is available” from the secondary coil to adjust itself (supported by par [11] of applicant’s disclosure), 2) the pickup coil absorbs power when the secondary coil cannot. 3) This pickup power is then fed to a control system or measurement device to make those adjustments (par [16] of applicant’s disclosure). 4) After the secondary coil is adjusted, the secondary coil successfully receives power (this is not claimed in any of the method steps) and 5) then powers a battery of a vehicle.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “primary battery of a vehicle” in claims 40, 47, 53, “power logic circuits, semiconductor switches and/or relays” in claim 42, and “secondary power system” in claim 48 must be shown or the feature(s) canceled from the claim(s).  Note: Changes in the drawings may necessitate corresponding changes in the specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 35, 42 each recite “wherein power is wirelessly received by the pickup coil from the primary coil while no power is available to control the secondary coil…” However, there is nothing in applicant’s disclosure about power not being available to control the secondary coil 
It appears that the secondary coil itself and its associated direct circuit have no power and thus the purpose of the pickup coil is to provide power to the secondary coil when the secondary coil cannot receive power to operate/control itself. The applicant may amend the claims to recite that “while no power is received at the secondary coil to operate the secondary coil directly”. Further support for the lack of written description in claims 35, 42 is in independent claim 48 which recites “while the secondary coil is unable to charge its secondary power system…” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
supplying, by the power supply system, power to the control system” and “wherein the power is wirelessly received by the pickup coil from the primary coil while no power is available to control the secondary coil…” In other words, claim 35 specifically recites that power is supplied to the control system, but then recites while no power is available to control the secondary coil- it is unclear how in the “supplying” limitation there is power supplied to the control system, but in the wherein clause that same power supplied to the control system is not available to control the secondary coil. The last wherein clause that recites “while no power is available to control the secondary coil” seems to contradict the preceding step of that same power being supplied to the control system, because once the control system is supplied with power from the pickup coil, the secondary coil is controlled or at least has the power to be controlled. For purposes of examination, the examiner will interpret the claim as there is no power available to directly control the secondary coil itself. 
Claim 40 recites “wherein the wherein the secondary coil is able to charge a primary battery of a vehicle”. It is unclear how the secondary coil has sufficient enough power to have the capability of charging a battery of a vehicle when claim 35 recites “no power available to control the secondary coil”. The applicant does not claim the process of how the process goes from there is no available to control the secondary coil to the secondary coil actually having power to charge the battery of a vehicle.
Claim 42, similar to claim 35, recites “supplying, by the power supply system, power to the control system” and “wherein the power is wirelessly received by the pickup coil from the primary coil while no power is available to control the secondary coil…” In other words, claim 42 specifically recites that power is supplied to the control system, but then recites while no power is available to control the secondary coil- it is unclear how in the “supplying” limitation there is power supplied to the control system, but in the wherein clause that same power supplied to 
Claim 42 further recites “wherein the power provided to the control system or the measurement device is substantially smaller than power to be provided to the secondary coil…” Since “the power” here is provided by the primary coil, it is unclear how that power is smaller than power to be provided to the secondary coil. The claim should instead read as “smaller than power received by the secondary coil”.
Furthermore, the recitation “to be provided to the secondary coil” is indefinite, because “to be” is not a positive recitation and is instead a potential action that may or may not come to pass in the future. The claim does not recite how or when the secondary coil would be adjusted so that it successfully receives power. The claim should explicitly recite actual method steps that include after the pickup coil absorbs power when the secondary coil cannot, this pickup power is then fed to a control system to make adjustments to the secondary coil. After the secondary coil is adjusted, the secondary coil successfully receives power and then powers a battery of the vehicle. “…power to be provided” does not positively recite whether the secondary coil actually receives power from the pickup coil or not. For purposes of examination, the examiner will interpret the claim as reciting a statement of ability that power required for a control system would be smaller than power required for a bigger load, such as a battery of a vehicle. 
Claim 47 recites “wherein the secondary coil is able to charge a primary battery of a vehicle”. It is unclear how the secondary coil has sufficient enough power to have the capability 
 Claim 48 recites “wherein the pickup coil charges the power supply system”; however, the preamble recites “the power supply system comprises a pickup coil”- it is unclear how the pickup coil, which is part of the power supply system, charges itself. For purposes of examination, the examiner will interpret the pickup coil receiving the wireless power to charge the control system or measurement device.
Claim 48 further recites “…while the secondary coil is unable to charge its secondary power system” and then recites “since a power consumption of the power supply system is of orders of magnitude smaller than a power consumption of the secondary power system.” It is unclear how secondary coil cannot charge the secondary power system (i.e. its power consumption is small or none) and at the same time have a power consumption that is much greater than the power consumption of the power supply system that actually gets charged. The last wherein clause is contradictory and there are no process steps being claimed to show how the secondary power system goes from being unable to be charged (no power consumption) to actually having a power consumption greater than the power supply system. For purposes of examination, the examiner will interpret the claim as reciting a statement or capability of the power consumption of the secondary power system as eventually having a greater power consumption if an appropriate load, such as the battery of a vehicle, is connected to the secondary coil.
Claim 48 recites “wherein the pickup coil charges…while the secondary coil is unable to charge its secondary power system…” It is unclear whether the secondary power system is actually being claimed or not, because the limitation is being presented in a wherein clause and 
Claim 53 recites “wherein the secondary coil is able to charge a primary battery of a vehicle”. It is unclear how and when the secondary coil becomes able to charge a battery of a vehicle when claim 48 clearly recites “the secondary coil is unable to charge its secondary power system”. The applicant does not claim the process of how the secondary coil goes from being unable to charge to actually being able to charge a battery of a vehicle. For purposes of examination, the examiner will interpret the secondary coil as eventually having the capability of charging when a load, such as a battery of a vehicle, is connected to the secondary coil.
Claims 36-39, and 41 inherit the deficiencies of claim 35 of which they depend from, claims 43-46 inherit the deficiencies of claim 42 since they depend on it, and claims 49- 52 inherit the deficiencies of claim 48 since they depend on it.
Claim Objections
Claim 42 is objected to because of the following informalities:  
Claim 42 recites “supplying, by the power supply system, power to the control system to the measurement device…” This should instead be “or” the measurement device.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


35-36 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baarman (2011/0304216 A1).
Regarding Claim 35,
Baarman (fig.5) teaches a method for increasing a power efficiency or a power transfer rate (the recitation of “for” is interpreted as intended use. There’s nothing in the body of the claim that recites the power efficiency/power transfer rate is actually increased as a result of adjusting the second coil so that it successfully receives power) of a wireless power transfer (WPT) system, wherein the WPT system comprises a primary coil (58), a control system (542) or a measurement device, a secondary coil (526b) and a power supply system (20, 40, and 40’s output port), wherein the power supply system comprises a pickup coil (20) and a converter (40) with a power output port (see fig.5, output port of 40), wherein the power supply system is insulated from the primary coil of the WPT system (see fig.5, the power supply system 20, 40, and 40’s output port is “insulated” from the primary coil 58- if they were not, then the power transfer would be wired), and wherein the power supply system is insulated from the secondary coil (see fig.5, the power supply system 20, 40, and 40’s output port is “insulated” from the secondary coil 526b, because they are physically separated by a gap- there is no path for electricity to directly flow between the pickup coil of the power supply system and the secondary coil 526b), the method comprising:
receiving, by the power supply system, power from the primary coil (see fig.5, Baarman teaches the pickup coil 20 of the power supply system receives wireless power from the primary coil 58, which is then rectified by rectifier 40 of the power supply system and received by the output port 40); and
supplying, by the power supply system, power to the control system (Baarman teaches the power output port of rectifier 40 of the power supply system supplies power to controller or the measurement device,
wherein power is wirelessly received by the pickup coil (20) from the primary coil (58) while no power is available to control the secondary coil (526b) at a specific time when the primary coil (58) is in a vicinity of the pickup coil (20) and the secondary coil (526b, par [64]; Baarman teaches the controller 542 “may operate the secondary resonating switches 546a, 546b”- thus, the secondary coil 526b is itself not being controlled. Because Baarman’s switch 546b is in parallel to the secondary coil, and the control system is controlling the structural element of the switch 546b and not the secondary coil 526b itself, Baarman teaches the broad language of “while no power is available to control the secondary coil.” Since Baarman does not teach there is available power to directly control the secondary coil 526b itself and instead teaches a different component (i.e. switch 546b is controlled), Baarman still reads on the broad language of “while no power is available to control the secondary coil”).
Regarding Claim 36,
Baarman teaches the claimed subject matter in claim 35 and Baarman further teaches wherein the converter (40) comprises an AC/DC converter (see fig.5, “Rectifier”-rectifying AC into DC).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1) in view of Bae (2015/0008760 A1).
Regarding Claim 37,
Baarman teaches the claimed subject matter in claim 35.
Baarman does not explicitly disclose wherein the converter comprises a switch to disconnect the power output port from the pickup coil.
Bae (Fig.10), however, teaches the converter (330, 372) comprises a switch (372) configured to disconnect the power output port (output terminals leading to 380) from the pickup coil (320) (pars [165-167]; the switch 372 has the ability to disconnect the output terminals that connect to 380 from the pickup coil 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman’s converter to comprise a switch that to disconnect the power output port from the pickup coil. The motivation would have been to protect the load from being overpowered when the rectified power is greater than a threshold value by having a switch configured to disconnect the rectified/converter power from the pickup coil. Additionally, with respect to the converter itself comprising the switch, the court has stated that the use of a one piece construction (converter 330 with switch 372) instead of converter 330 and switch 372 separately would be merely a matter of obvious engineering and design choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding Claim 38,
Baarman teaches the claimed subject matter in claim 31.
Baarman does not explicitly disclose the load (44) connected to the converter (40) is an energy storage.
Bae, however, teaches it is known for the load (400) connected to the converter to be an energy storage (par [73]).
.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1).
Regarding Claim 39,
Baarman teaches the claimed subject matter in claim 35 and Baarman further wherein the power received from the primary coil has an adjustable frequency (pars [68 and 85]; “adjust operating frequency to provide power to the receiver unit”, “the primary unit will generally operate at different operating frequencies” and “the primary unit may operate at 100 kHz when the primary unit and the receiver unit are as closely aligned”).
Baarman does not explicitly disclose the frequency is between 81 kHz and 90 kHz, inclusive; however, it would have been obvious to one of ordinary skill in the art to have selected the frequency to be between 81 kHz and 90 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1) in view of Verghese et al. (2013/0062966 A1).
Regarding Claim 40,
Baarman teaches the claimed subject matter in claim 35. 
Baarman does not explicitly disclose wherein the secondary coil is able to charge a primary battery of a vehicle.

Thus, the combination teaches the ability to connect a battery of a vehicle to the secondary coil of Baarman so that it can be able to charge it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman to that of Verghese in order to be able to charge/recharge a battery of a vehicle connected to the secondary coil.

Claims 41-43, 45-49, 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1) in view of Van Wageningen et al. (2018/0219416 A1) in further view of Verghese et al. (2013/0062966 A1).
Regarding Claim 41,
Baarman teaches the claimed subject matter in claim 35.
Baarman does not explicitly disclose wherein the pickup coil supplies power in a range between 1W and 5W.
Van Wageningen, however, teaches the power provided from the primary coil by the pickup coil (26) to the control system (fig.4, 43) or the measurement device (fig.4, 46) is in a range between 1 W and 50W (fig.4, pars [3, 46, 49]; 1 to 5W for low power applications that include a control system or measurement device of fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman to that of Van Wageningen, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Verghese, however, teaches by connecting a battery of a vehicle to a receiver coil equivalent to the secondary coil of Baarman that receives wireless power would result in a high power application that requires more than 1 KW to charge (par [29]; more than 1 kW is inclusive between the range of 1kW and 10kW).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Verghese in order to charge/recharge a battery of a vehicle connected to the secondary coil in a high power/high consumption application.
Regarding Claim 42,
Baarman (fig.5) teaches a method for increasing a power efficiency or a power transfer rate (the recitation of “for” is interpreted as intended use. There’s nothing in the body of the claim that recites the power efficiency/power transfer rate is actually increased as a result of adjusting the second coil so that it successfully receives power) of a wireless power transfer (WPT) system, wherein the WPT system comprises a primary coil (58), a control system (542) or a measurement device, a secondary coil (526b) and a power supply system (20, 40, and 40’s output port), wherein the power supply system comprises a pickup coil (20) and a converter (40) with a power output port (see fig.5, output port of 40), wherein the power supply system is insulated from the primary coil of the WPT system (see fig.5, the power supply system 20, 40, and 40’s output port is “insulated” from the primary coil 58- if they were not, then the power transfer would be wired), and wherein the power supply system is insulated from the secondary coil (see fig.5, the power supply system 20, 40, and 40’s output port is “insulated” from the secondary coil 526b, because they are physically separated by a gap- there is no path for 
receiving, by the power supply system, power from the primary coil (see fig.5, Baarman teaches the pickup coil 20 of the power supply system receives wireless power from the primary coil 58, which is then rectified by rectifier 40 of the power supply system and received by the output port 40); and
supplying, by the power supply system, power to the control system (Baarman teaches the power output port of rectifier 40 of the power supply system supplies power to controller 542 when there is inductive coupling between the pickup coil 20 and the primary coil 58) or the measurement device,
wherein power is wirelessly received by the pickup coil (20) from the primary coil (58) while no power is available to control the secondary coil (526b) at a specific time when the primary coil (58) is in a vicinity of the pickup coil (20) and the secondary coil (526b, par [64]; Baarman teaches the controller 542 “may operate the secondary resonating switches 546a, 546b”- thus, the secondary coil 526b is itself not being controlled. Because Baarman’s switch 546b is in parallel to the secondary coil, and the control system is controlling the structural element of the switch 546b and not the secondary coil 526b itself, Baarman teaches the broad language of “while no power is available to control the secondary coil.” Since Baarman does not teach there is available power to directly control the secondary coil 526b itself and instead teaches a different component (i.e. switch 546b is controlled), Baarman still reads on the broad language of “while no power is available to control the secondary coil”),
wherein the power provided to the control system (542) or measurement device is provided in order to power logic circuits, switches (546a, 546b), and/or relays.  

Van Wageningen, however, teaches the power provided from the primary coil by the pickup coil (26) to the control system (fig.4, 43) or the measurement device (fig.4, 46) is substantially smaller (pars [3, 46, 49]; 1 to 5W for low power applications that include a control system or measurement device) than power to be provided to a high power application such as wirelessly charging a vehicle (par [3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman to that of Van Wageningen in order to charge the control system of Baarman in smaller amounts of power since it is a low power application relative to high power applications that may be connected to the secondary coil.
The combination does not explicitly disclose connecting a high power application including a battery of a vehicle to the secondary coil.

Thus, the combination teaches the power provided to the control system of Baarman would obviously be smaller than power the secondary coil of Baarman would need to receive when the secondary coil is connected to a battery of a vehicle in a high power application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Verghese in order to charge/recharge a battery of a vehicle connected to the secondary coil in a high power application.
Regarding Claim 43,
The combination teaches the claimed subject matter in claim 42 and Baarman further teaches where the converter (40) comprises an AC/DC converter (see fig.5, “Rectifier”-rectifying AC into DC).
Regarding Claim 45,
The combination teaches the claimed subject matter in claim 42 and Van Wageningen further teaches wherein the power supply system comprises an energy storage system (fig.4, item 24, par [52]).
Regarding Claim 46,
The combination teaches the claimed subject matter in claim 42 and Baarman further teaches wherein the power received from the primary coil has an adjustable frequency (pars [68 and 85]; “adjust operating frequency to provide power to the receiver unit”, “the primary unit will generally operate at different operating frequencies” and “the primary unit may operate at 100 kHz when the primary unit and the receiver unit are as closely aligned”).

Regarding Claim 47,
The combination teaches the claimed subject matter in claim 42 and the combination teaches wherein the secondary coil is able to charge a primary battery of a vehicle (Baarman and Verghese, par [29]; the combination teaches by connecting a primary battery of a vehicle to Baarman’s secondary coil 526b, it will “be able” to charge the battery of the vehicle as taught by Verghese).
Regarding Claim 48,
Baarman (fig.5) teaches a method for increasing a power efficiency or a power transfer rate (the recitation of “for” is interpreted as intended use. There’s nothing in the body of the claim that recites the power efficiency/power transfer rate is actually increased as a result of adjusting the second coil so that it successfully receives power) of a wireless power transfer (WPT) system, wherein the WPT system comprises a primary coil (58), a control system (542) or a measurement device, a secondary coil (526b) and a power supply system (20, 40, and 40’s output port), wherein the power supply system comprises a pickup coil (20) and a converter (40) with a power output port (see fig.5, output port of 40), wherein the power supply system is insulated from the primary coil of the WPT system (see fig.5, the power supply system 20, 40, and 40’s output port is “insulated” from the primary coil 58- if they were not, then the power transfer would be wired), and wherein the power supply system is insulated from the secondary coil (see fig.5, the power supply system 20, 40, and 40’s output port is “insulated” from the 
receiving, by the power supply system, power from the primary coil (see fig.5, Baarman teaches the pickup coil 20 of the power supply system receives wireless power from the primary coil 58, which is then rectified by rectifier 40 of the power supply system and received by the output port 40); and
supplying, by the power supply system, power to the control system (Baarman teaches the power output port of rectifier 40 of the power supply system supplies power to controller 542 when there is inductive coupling between the pickup coil 20 and the primary coil 58) or the measurement device,
wherein the pickup coil (20) charges the power supply system with a first supply power while the secondary coil (526b) is unable to charge with a second supply power at a specific time when the primary coil (58) is in a vicinity of the pickup coil (20) and the secondary coil (526b, par [64]; Baarman teaches the pickup coil 20 charges the power supply system by a first wireless power it receives from the primary coil 58 and uses it to rectify and charge the controller 542 while the secondary coil 526b is unable to charge with a second supply power, because the switch 546b is open).
Baarman does not explicitly disclose since a power consumption of the power supply system is of orders of magnitude smaller than a power consumption of a secondary power system.
Van Wageningen, however, teaches a power consumption of the power supply system (fig.4, 26, 41 of) is substantially smaller (pars [3, 46, 49]; 1 to 5W for low power applications that include the power supply system of fig.4) than power consumption of a secondary power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman to that of Van Wageningen in order to charge the control system of Baarman in smaller amounts of power since it is a low power application relative and requires a smaller power consumption than higher power applications that would require a higher consumption.
The combination does not explicitly disclose the obviousness of connecting a secondary power system that has a high power consumption/high power application to the secondary coil of Baarman.
Verghese, however, teaches connecting a battery of a vehicle to a receiver coil equivalent to the secondary coil of Baarman that receives wireless power would result in a high power consumption that requires more than 1 KW to charge (par [29]).
Thus, the combination teaches the power consumption of the control system of Baarman would obviously be smaller (since it’s a low power application) than the power consumption of the secondary power system in a high power application, such as a battery of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Verghese in order to charge/recharge a battery of a vehicle connected to the secondary coil in a high power/high consumption application.
Regarding Claim 49,

Regarding Claim 51,
The combination teaches the claimed subject matter 48 and the combination further teaches wherein the first supply power is between 1W and 50W, inclusive (Van Wageningen (pars [3, 46, 49]; 1 to 5W),  while the second supply power is between 1kW and 10kW, inclusive (Verghese, par [29]; more than a kW is between 1kW and 10kW).
Regarding Claim 52,
Clam 52 recites the same limitations as discussed above in the rejection of claim 42 and is therefore rejected in the same fashion.
Regarding Claim 53,
The combination teaches the claimed subject matter in claim 42 and the combination teaches wherein the secondary coil is able to charge a primary battery of a vehicle (Baarman and Verghese, par [29]; the combination teaches by connecting a primary battery of a vehicle to Baarman’s secondary coil 526b, it will “be able” to charge the battery of the vehicle as taught by Verghese).
Claims 44 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1) in view of Van Wageningen et al. (2018/0219416 A1) in further view of Verghese et al. (2013/0062966 A1) in further view of Bae (2015/0008760 A1).
Regarding Claim 44,
The combination teaches the claimed subject matter in claim 35.
The combination does not explicitly disclose wherein the converter comprises a switch to disconnect the power output port from the pickup coil.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman’s converter to comprise a switch to disconnect the power output port from the pickup coil. The motivation would have been to protect the load from being overpowered when the rectified power is greater than a threshold value by having a switch configured to disconnect the rectified/converter power from the pickup coil. Additionally, with respect to the converter itself comprising the switch, the court has stated that the use of a one piece construction (converter 330 with switch 372) instead of converter 330 and switch 372 separately would be merely a matter of obvious engineering and design choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding Claim 50,
Claim 50 recites the same limitations as discussed above in the rejection of claim 44 and is therefore rejected in the same fashion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836